Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 20-39 are pending, claims 1-19are canceled in this application. This application is a continuation of 15/735,032, filed on 12/08/2017, which is a national stage entry of PCT/EP2016/063268, filled on 06/10/2016, which claims foreign priority to FR 1555320, filed on 06/11/2015 in France.
Election/Restrictions
Applicant's election with traverse of group I, claims 20-38, in the reply filed on 11/28/2022, is acknowledge.  
The traversal is on the ground(s) that there would be reduced burden since the search for groups I and II would be partially overlapping. This is not found persuasive because partially overlapping is still not the same, there would be a serious search and examination burden if restriction were not required and the inventions require different search queries. The requirement is still deemed proper and is therefore made FINAL.
Claim 39 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 20-38 will presently be examined to the extent they read on the elected subject matter of record.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonda et al. (US 2015/0093343 A1) in view of Ranade et al. (US 2011/0067720 A1) and Inaba (US 2013/0287824 A1).
Bonda et al. teach a sunscreen emulsion having oil phase in continuous water phase (abstract) and exemplified in example 1 a composition comprising 
oil phase (the claimed a) comprising 
37% by weight of sunscreens (items 1-7) including Benzophenone-3 (the claimed b in the instant claims 20-23);
0.4% by weight of glyceryl oleate (glyceryl monooleate, the claimed d in the instant claims 20 and 28 and 29);
3% by weight of Silderm acrylate (C4 alkyl acrylate/dimethicone copolymer); 
styrene/acrylates copolymer powder (the claimed efficiency booster in the instant claim 37 and the claimed insoluble particles in the instant claim 38); and
water phase comprising 0.3% by weight of carbomer (the claimed c in the instant claims 20 and 25 and 26).

Bonda et al. do not teach the same alkyl group in the Silderm acrylate in example 1 as that in the claimed e (C4 vs the claimed C6-30).
This deficiency is cured by the rationale that chemical compounds having “very close” structural similarities and similar utilities, without more a prima facie case may be made, or, alternatively, by Bonda et al.’s teaching of acrylates/dimethicone copolymer (Silderm acrylate) as one of the suitable oil phase water resistant film former (paragraph 41), Ranade et al.’s teachings hydrophobic (oil-phase) film-forming polymers including KP-545 (cyclopentasiloxane (and) acrylates/dimethicone copolymer) (paragraph 59) (the claimed e in the instant claims 1 and 10-15), and Inaba’s teachings of water-resistant acrylic-silicone film-forming type graft copolymer (alkyl acrylate/dimethicone) such as KP-545 (paragraph 37 and 38).
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to replace the C4 alkyl with C6-30 alkyl in the Silderm acrylate taught by Bonda et al. According to MPEP 2144.09 II.:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
Or, alternatively, it would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Bonda et al., Ranade et al., and Inaba to replace Silderm acrylate in example 1 taught by Bonda et al. with KP 545. Both Silderm acrylate and KP 545 being water-resistant oil phase film-forming copolymers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Silderm acrylate in example 1 taught by Bonda et al. with KP 545 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
Bonda et al. do not teach the same weight ratio between acrylates/dimethicone copolymer and carbomer in example 1.
This deficiency is cured by Bonda et al.’s teaching of the composition comprising about 0.3 to about 0.4% by weight of carbomer (claim 24) and from about 1 to about 3% by weight of acrylates/dimethicone copolymer (claim 42). The weight ratio is calculated to be 10-2.5:1 (3%/0.3%=10 and 1%/0.4%=2.5).
	It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. A person of ordinary skill in the art at the time of invention would readily envisage a composition comprising 0.4% by weight of carbomer and 1% by weight of acrylates/dimethicone copolymer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 20-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3, 4, 6-15, 17, and 18 (06/23/2022) of copending Application No. 15/735,032. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 20-38 recite composition in the form of an oil-in-water emulsion comprising: a) an oily phase, dispersed in a continuous aqueous phase, b) one or more UV-screening agents, c) one or more anionic crosslinked hydrophilic polymers, d) one or more surfactants having an HLB less than or equal to 5, and e) one or more silicone copolymers resulting from the copolymerization of at least one monomer of the type of an ester of a carboxylic acid and of an alcohol comprising a C6-30 fatty chain, with at least one monomer containing a polyalkylsiloxane chain.
The 15/735,032 application claims 1,3, 4, 6-15, 17, and 18 recite composition in the form of an oil-in-water emulsion comprising: a) an oily phase, dispersed in a continuous aqueous phase, b) one or more UV-screening agents chosen from water-soluble organic UV- screening agents, liposoluble organic UV-screening agents, insoluble organic UV- screening agents, and mixtures thereof, c) one or more anionic crosslinked hydrophilic polymers chosen from crosslinked 2-acrylamido-2-methylpropanesulfonic acid homo- and copolymers, homo- and copolymers of at least one α,β-ethylenically unsaturated carboxylic acid monomer, and mixtures thereof, d) one or more surfactants having an HLB less than or equal to 5, and e) one or more silicone copolymers resulting from the copolymerization of at least one monomer of the type of an ester of a carboxylic acid and of an alcohol comprising a C6-30 fatty chain, with at least one monomer containing a polyalkylsiloxane chain, wherein the weight ratio between the amount of the one or more silicone copolymers and the amount of the one or more anionic crosslinked hydrophilic polymers is less than or equal to 5.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612